



COURT OF APPEAL FOR ONTARIO

CITATION: Armstrong (Re), 2019 ONCA 907

DATE: 20191115

DOCKET: C66806

Hoy A.C.J.O., Doherty and
    Zarnett JJ.A.

IN THE MATTER OF: LUKE ARMSTRONG

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Nicolas de Montigny, for the respondent

Heard: November 14, 2019

On
    appeal from the disposition of the Ontario Review Board, dated January 24, 2019.

APPEAL BOOK ENDORSEMENT

[1]

It is common ground that a detention order
    requiring the appellant to remain in the General Unit was the proper order.

[2]

The appellant submits, however, that the Board
    should have included a term allowing the appellant, at the Hospitals
    discretion, to live in the community. The appellant argued that the term should
    have been included, both because it was a viable prospect within the year, and
    because the term would allow the Hospital to put the appellant on a waiting
    list for community living, thereby reducing the wait time should it be
    determined, at some point in the future, that a community living order was
    appropriate.

[3]

These arguments were put before the Board.
    Indeed, they were the exclusive focus of the hearing. The Board considered the
    evidence and the arguments fully. They clearly explained why they did not
    accept the appellants arguments. In particular, they explained why, on the
    evidence of this case, the waiting list argument failed.

[4]

We note that the Board was alive to the positive
    aspects of the appellants conduct during the last year. They expanded the
    order to permit the appellant to go into the community under indirect
    supervision. The appellant is taking advantage of that term.

[5]

The appeal is dismissed.


